DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claims 1-16, filed on 09/23/2020, are currently pending and are under consideration. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koga et al. (Japanese Patent Document JP 2012-75543 – APPLICANT CITED ON 08/06/2021 IDS), hereinafter Koga.
Regarding claim 1, Koga teaches a light treatment device (e.g. Abstract; Par. [0007], [0014]) comprising a housing (e.g. Figs. 1-3: head portion 12) having a transparent or translucent head plate integral with the housing (e.g. Fig. 3: translucent protrusion 13c integral with head portion 12; Par. [0040]); a panel with one or more light sources (e.g. Fig. 3: board 13d with LEDs 13a, 13b; Par. [0043]), wherein the panel is secured within the housing behind the transparent or translucent head plate (e.g. Fig. 3: board 13d is secured within the head portion 12 behind the translucent protrusion 13c) whereby 
Regarding claim 3, Koga further teaches wherein the device is operable to dispense an ingredient through the head plate and the applicator disc (e.g. Par. [0076]: the covering 39 is impregnated with lotion which is then applied to the user).
Regarding claim 15, Koga teaches a light treatment device (e.g. Abstract; Par. [0007]) comprising a housing (e.g. Figs. 1-3: head portion 12) having a transparent or translucent head plate integral with the housing (e.g. Fig. 3: translucent protrusion 13c integral with head portion 12; Par. [0040]); a panel with one or more light sources (e.g. Fig. 3: board 13d with LEDs 13a, 13b; Par. [0043]), wherein the panel is secured within the housing behind the transparent or translucent head plate (e.g. Fig. 3: board 13d is secured within the head portion 12 behind the translucent protrusion 13c) whereby the one or more light sources shine through the head plate (e.g. Par. [0040], lines 479-483); wherein the device is operable to dispense an ingredient through the transparent or translucent head plate (e.g. Par. [0076]: the covering 39 can have lotion on it which is then applied to the user).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2, 4, 9-12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Koga et al. (Japanese Patent Document JP 2012-75543 – APPLICANT CITED ON 08/06/2021 IDS), hereinafter Koga, as applied to claims 1, 3, and 15 above, and further in view of Radi (US Patent Application Publication 2011/0184499 – APPLICANT CITED ON 09/23/2020 IDS).
Regarding claim 2, Koga further teaches the one or more light sources remaining fixed (e.g. Par. [0011]: the head portion where the light is emitted is fixed, therefore the lights are fixed). However, Koga fails to teach wherein the applicator disc is operatively coupled to a motor secured within the housing whereby the applicator disc is operable to rotate. 
Radi, in a similar field of endeavor, teaches a skin care device that implements light therapy. Radi teaches it is known to include the applicator disc operatively coupled to a motor secured within the housing whereby the applicator disc is operable to rotate (e.g. Par. [0030]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Koga to include a motor to rotate the applicator disc as taught by Radi in order to provide the predictable results of rotating the applicator disc to provide improved circulation using the protrusions. 
Regarding claims 4 and 14, Koga in view of Radi teaches the invention as claimed and Koga further teaches wherein the device is operable to dispense an ingredient through the head plate and the applicator disc (e.g. Par. [0076]: the covering 39 can have lotion on it which is then applied to the user).
Regarding claims 9-12 and 16, Koga fails to teach wherein the one or more light sources are programmable to shine a first selected light frequency when a first applicator disc is attached to the 
Radi, in a similar field of endeavor, teaches a skin care device that implements light therapy. Radi teaches it is known to shine a first selected light frequency when a first applicator disc is attached to the device, and to shine a second selected light frequency when a second applicator disc is attached to the device (e.g. Par. [0024]: the brush heads are interchangeable and provide different color light treatment; each color in the light spectrum has a different wavelength of light).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Koga to include shining a first selected light frequency when a first applicator disc is attached to the device and shining a second selected light frequency when a second applicator disc is attached to the device as taught by Radi in order to provide the predictable results of refreshing skin cells and improving surface texture (e.g. Par. [0024]).
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Koga et al. (Japanese Patent Document JP 2012-75543 – APPLICANT CITED ON 08/06/2021 IDS), hereinafter Koga, as applied to claims 1 and 3 above, further in view of Masuda (US Patent Application Publication 2005/0113725 – APPLICANT CITED ON 08/06/2021 IDS), and further in view of Tenenbaum et al. (US Patent Application Publication 2014/0222026 – APPLICANT CITED ON 08/06/2021 IDS), hereinafter Tenenbaum.
Claims 1 and 3 are anticipated by Koga as indicated above. Regarding claims 5 and 7, Koga fails to teach a disc cover attachable to the applicator disc, wherein the disc cover comprises a base of one or more transparent or translucent sections whereby the one or more light sources shine through the head plate, the base of the applicator disc and the disc cover. 
Masuda teaches a cosmetic device for exfoliation of the skin. Masuda discloses a cover attachable to the device (e.g. Par. [0025]: the uneven surface member is being understood as the cover; Fig. 12: cover 130) in order to protect the skin. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Koga to include the cover as taught by Masuda in order to provide the predictable results of protecting the skin. 
However, Koga in view of Masuda fails to disclose wherein the disc cover comprises a base of one or more transparent or translucent sections whereby the one or more light sources shine through the head plate, the base of the applicator disc and the disc cover. 
Tenenbaum teaches a method and apparatus of cosmetic skin care through application of energy. Tenenbaum discloses the cover being translucent in order to allow the light to shine through while preventing accidental damage to the skin (e.g. Par. [0040]; Fig. 3D: translucent cover 312 over light delivering bristles 316). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cover of Koga in view of Masuda to be a translucent cover as taught by Tenenbaum in order to provide the predictable results of allowing light to shine through while preventing damage to the skin. 
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Koga et al. (Japanese Patent Document JP 2012-75543 – APPLICANT CITED ON 08/06/2021 IDS), hereinafter Koga, and further in view of Radi (US Patent Application Publication 2011/0184499 – APPLICANT CITED ON 09/23/2020 IDS), as applied to claims 2 and 4 above, further in view of Masuda (US Patent Application Publication 2005/0113725 – APPLICANT CITED ON 08/06/2021 IDS), and further in view of Tenenbaum et al. (US Patent Application Publication 2014/0222026 – APPLICANT CITED ON 08/06/2021 IDS), hereinafter Tenenbaum. 
Claims 2 and 4 are obvious over Koga and Radi as indicated above. Regarding claims 6 and 8, Koga in view of Radi fails to teach a disc cover attachable to the applicator disc, wherein the disc cover comprises a base of one or more transparent or translucent sections whereby the one or more light sources shine through the head plate, the base of the applicator disc and the disc cover. 
Masuda teaches a cosmetic device for exfoliation of the skin. Masuda discloses a cover attachable to the device (e.g. Par. [0025]: the uneven surface member is being understood as the cover; Fig. 12: cover 130) in order to protect the skin. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Koga in view of Radi to include the cover as taught by Masuda in order to provide the predictable results of protecting the skin. 
However, Koga in view of Radi and further in view of Masuda fails to disclose wherein the disc cover comprises a base of one or more transparent or translucent sections whereby the one or more light sources shine through the head plate, the base of the applicator disc and the disc cover. 
Tenenbaum teaches a method and apparatus of cosmetic skin care through application of energy. Tenenbaum discloses the cover being translucent in order to allow the light to shine through while preventing accidental damage to the skin (e.g. Par. [0040]; Fig. 3D: translucent cover 312 over light delivering bristles 316). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cover of Koga in view of Radi and further in view of Masuda to be a translucent cover as taught by Tenenbaum in order to provide the predictable results of allowing light to shine through while preventing damage to the skin. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Koga et al. (Japanese Patent Document JP 2012-75543 – APPLICANT CITED ON 08/06/2021 IDS), hereinafter Koga, and further in view of Radi (US Patent Application Publication 2011/0184499 – APPLICANT CITED ON 09/23/2020 IDS).
Regarding claim 13, Koga teaches a light treatment device (e.g. Abstract; Par. [0007]) comprising a housing (e.g. Figs. 1-3: head portion 12) having a transparent or translucent head plate integral with the housing (e.g. Fig. 3: translucent protrusion 13c integral with head portion 12; Par. [0040]); a panel with one or more light sources (e.g. Fig. 3: board 13d with LEDs 13a, 13b; Par. [0043]), wherein the panel is secured within the housing behind the transparent or translucent head plate (e.g. Fig. 3: board 13d is secured within the head portion 12 behind the translucent protrusion 13c) whereby the one or more light sources shine through the head plate (e.g. Par. [0040], lines 479-483); and an applicator attachment attachable to the device surrounding the head plate (e.g. Fig. 3: brush body 18 and outer protrusion 17 attached to the head portion 12 over the board 13d), wherein the head plate remains fixed (e.g. Par. [0011]: the head portion where the light is emitted is fixed). 
However, Koga fails to teach wherein the applicator attachment is operable to rotate. Radi, in a similar field of endeavor, teaches a skin care device that implements light therapy. Radi teaches it is known to include the applicator attachment operable to rotate (e.g. Par. [0030]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Koga to include the applicator attachment operable to rotate as taught by Radi in order to provide the predictable results of rotating the applicator attachment to provide improved circulation through the protrusions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kennedy (US Patent Application Publication 2009/0240310) teaches a therapy device emitting electromagnetic radiation which includes a material dispensing system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083.  The examiner can normally be reached on M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792